MONROE, J.
This matter comes before the court upon an appeal taken by Joseph D. Taylor, who, with R. J. Mainegra and others, was surety on the bond of Philip Peter, administrator of the succession of John M. Wieman, deceased, from a judgment rendered against him, as such surety, in favor of Edna R. Wieman and Mary B. Wieman, each, for the sum of $1,070.20, with interest from judicial demand. It is conceded that the issues involved are identical with those passed on upon the appeal of the other sureties in the matter of Edna R. Wieman et al. v. R. J. Mainegra et al., 36 South. 358 1 (No. 14,796 of the docket of this court), and that the same judgment is to be rendered in this case as was rendered in that.
For the reasons assigned in the opinion handed down in the case above mentioned, it is therefore ordered, adjudged, and decreed that the judgment here appealed from be annulled, avoided, and reversed in so far as it makes an award in favor of Mary B. Wieman, wife of John Simpson, and it is further ordered, adjudged, and decreed that the demand of the said Mrs. Simpson be dismissed as in case of nonsuit. It is further ordered, adjudged, and decreed that said judgment be amended in so far as it makes an award in favor of Edna Roberta Wieman, now wife of Joseph Optalek, by increasing the amount of such award from $1,070.20 to $1,155.07, said latter amount to be, however, reduced by $125.92, with legal interest thereon from May 1, 1902, and by $54.25, with legal interest thereon from the date of the judicial demand in this suit. It is further ordered, adjudged, and decreed that in all other respects said judgment be affirmed, the plaintiffs to pay the cost of the appeal and the plaintiff Mrs. Mary B. Wieman, wife of John Simpson, to pay such costs of the district court as may have been incurred by reason of the prosecution of her claim.

 Ante, 305.